Citation Nr: 0933202	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  97-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right otitis media.

2.  Entitlement to service connection for bilateral 
eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1980, and from June 1984 to February 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The case was remanded in August 2005 for further development.

In September 2006, the Board denied the issues of entitlement 
to service connection for hypertension, right otitis media, 
and bilateral eustachian tube dysfunction.  The Veteran 
appealed the September 2006 denials of service connection for 
right otitis media and bilateral eustachian tube dysfunction 
to the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a December 2008 Memorandum Decision, 
the Court, in a January 2009 Judgment, vacated such denials 
and remanded the case to the Board.  (The Veteran did not 
appeal the September 2006 denial of service connection for 
hypertension.) 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for right otitis 
media and bilateral eustachian tube dysfunction.  

In the December 2008 Memorandum Decision, the Court indicated 
the Board erred by failing to ensure that the Veteran 
received an adequate medial examination in compliance with 
the terms of the August 2005 Board remand order.  The Court 
noted that, although the examiner did not diagnose the 
Veteran with otitis media in the February 2006 report, the 
Board's remand directed him to consider prior medical 
records, including a June 1998 treatment record that shows a 
diagnosis of otitis media.  Moreover, the Court noted that, 
because a diagnosis of otitis media was shown during the 
pendency of the appeal, the remand order required that the 
examiner render an opinion as to its extent and probable 
etiology.  

Similarly, with regard to the issue of entitlement to service 
connection for bilateral eustachian tube dysfunction, the 
Court indicated that a remand is warranted based upon the 
inadequacy of the February 2006 VA examination report.  The 
Court indicated that it did not appear that the examiner 
considered the totality of the Veteran's symptoms or his 
pertinent medical history shown in the claims file.  

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a VA examination of the ears.  The 
claims file, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The examiner should indicate any 
disability of the right ear (to include 
otitis media), and disability of the 
eustachian tubes currently shown.  
Thereafter, based upon the examination 
results and a review of the claims file, 
the examiner should provide an opinion as 
to whether there is a 50 percent or 
greater probability (as likely as not) 
that any current disability of the right 
ear and eustachian tubes had its onset in 
service or is otherwise etiologically 
related to his period of active service, 
to include any infection(s) manifested 
therein.  

The examiner should reconcile any 
opinions with the Veteran's service 
treatment records, including the 
discharge examination report reflecting a 
history of recurrent eustachian tube 
dysfunction and occasional otitis media; 
the April 1994 VA examination report; 
medical report dated in June 1998 
reflecting treatment for otitis media; 
and the September 2006 VA examination 
report.  

In doing so, the examiner should note 
whether the Veteran's current 
symptomatology is consistent with his in-
service medical history, and even if 
otitis media is not currently shown, the 
examiner should render an opinion as to 
the extent of any prior diagnoses of 
otitis media and its probable etiology.  
The examiner must also acknowledge the 
Veteran's report of a continuity of 
symptoms since service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner concludes that 
an opinion cannot be offered without a 
resort to speculation, it should be 
indicated.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  The RO/AMC shall 
also ensure that the requested 
examination report is complete and in 
full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinion requested, it must be 
returned to the examiner for correction.  
If the appeal is returned to Board 
without compliance of the remand 
directives by the RO/AMC, or the RO 
otherwise having jurisdiction of the 
claims file, another remand will likely 
result.  38 C.F.R. § 4.2 (2008); see also 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




